DETAILED ACTION
Claims 1-18 are allowed over the prior art of record. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
  The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claims 1, 7, and 13.
Based on the applicant’s amendments and remark, see pages 7-9 of the Remark filed 07/27/2021, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured in claims 1, 7, and 13, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sundelin et al., US 2011/0055196 disclosing user insights derived from communication data may be provided. Communications associated with a user may be collected and analyzed to derive insights about the user. The insight may then be provided to the user, such as for modifying an application functionality, creating a message processing rule, providing new information to the user, and updating an application display or user interface.
Sandholm et al., US 7,343,294 disclosing changes requested to data prep and integration specifications are made in a Design document and are detailed on Multi-Channel Marketing Database change forms. Sections of the Design document focused on data prep and integration include: Address hygiene and standardization rules Data conversion, data repair and data edit rules Matching logic Consolidation rules Data enhancement rules Create Test Database.
Seth et al., US 2016/0260107 disclosing a method associating seller metrics with the seller records. Each seller metric includes a quantitative representation of transactions between the seller and the one or more customers. Each transaction includes selling at least one of a service or merchandise of the seller to a customer. The method includes receiving a report type defined as a parts report or a loyalty report. 
Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        09/10/2021